DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that Hart does not teach a digital particle ejection printhead, but the instant application specifically states that the Hart reference does teach DPE [0065] and the examiner has provided citations to each limitation, the examiner requests that specifically pointing out what limitations applicant believes are missing. Applicant argues that the laser of Jang is not oriented to melt the particle mid-flight, however, the laser is clearly oriented between the exit orifice and stage in Fig 1 and explicitly states “the powder particles traveling through this fusion zone [(27)] are melted during flight to form liquid droplets” [col 16 line 25-30].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 24, 25, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17 of U.S. Patent No. 10814348 in view of Hart (US 2015/0158043). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 22, 10814348 recites in claims 16, 17 a printer comprising: a digital particle ejection printhead including a reservoir including a fluid including a plurality of discrete particles at an exit orifice; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject a single one of the discrete particles through the exit orifice;
10814348 does not recite and a stage opposite the exit orifice for building a part from the discrete particle in the claims though the device clearly includes a stage Fig 1b.
  Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects.
10814348 recites that a particle condition at the meniscus is detected but does not explicitly state this is detected by a sensor.
Hart teaches a printer wherein a sensor detects a particle property at the meniscus in order to control the timing of the ejection [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and including a sensor to detect the particle property, as suggested by Hart, in order to control the timing of the ejection. 
As to claim 24, 10814348 recites in claim 17 a second printhead (different nozzles) oriented to deposit a material on the stage.  
As to claim 25, 10814348 does not explicitly recite a 3D control stage.
 Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075, 0077, 0076]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects. 
As to claim 27, 10814348 does not explicitly state a vision system oriented to view the stage.
Hart teaches a printer a vision system oriented to view the stage in order record the printing process and control the printing [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and including a vision system, as suggested by Hart, in order to record the printing process and control the printing.
Claims 1-11, 23, 26, 36, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 20 of U.S. Patent No. 10814348 in view of Hart (US 2015/0158043) and Jang (US 6401001).
As to claim 1, 10814348 recites in claims 16, 17, 20 a printer comprising: a digital particle ejection printhead including a reservoir including a fluid including a plurality of discrete particles at an exit orifice; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject a single one of the discrete particles through the exit orifice;
10814348 does not recite and a stage opposite the exit orifice for building a part from the discrete particle in the claims though the device clearly includes a stage Fig 1b.
Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects.
10814348 recites that a particle condition at the meniscus is detected but does not explicitly state this is detected by a sensor.
Hart teaches a printer wherein a sensor detects a particle property at the meniscus in order to control the timing of the ejection [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and including a sensor to detect the particle property, as suggested by Hart, in order to control the timing of the ejection. 
10814348 does not explicitly state one energy source directed at a space between the exit orifice and the stage or at the stage.
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 2, 10814348 does not explicitly state an energy source includes a photonic source.  
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 3, 10814348 recites that a particle condition at the meniscus is detected but does not explicitly state this is detected by a sensor.
Hart teaches a printer wherein a sensor detects a particle property at the meniscus in order to control the timing of the ejection [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and including a sensor to detect the particle property, as suggested by Hart, in order to control the timing of the ejection. 
As to claim 4, 10814348 does not explicitly state the photonic source includes a laser.  
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 5, 10814348 recites in claim 17 a second printhead (multiple nozzles) oriented to deposit a material on the stage.  
As to claims 6 and 23, 10814348 recites in claim 17 a second printhead oriented to deposit a material on the stage, but does not explicitly state that the 2nd printhead is an inkjet printhead.
Jang teaches a method of 3D printing utilizing particulate material and, in addition to the printhead that ejects the particle, an additional printhead is utilized that is an inkjet printhead to deposit different material in a different area [Abstract, col 5 line 10-26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and utilized a 2nd printhead that is an inkjet, as suggested by Jang, in order to deposit different material than the particulate material to a different area of the stage.    
As to claim 7, 10814348 recites in claim 17 that the digital particle ejection printhead includes an array of print nozzles.
As to claim 8, 10814348 does not explicitly state a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects.
Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects. 
As to claims 9 and 26, 10814348 does not explicitly state the stage includes a temperature controller.
Jang teaches a method of 3D printing utilizing particulate material [Abstract] wherein the stage, ie target surface, is equipped with a temperature controller in order to control the phase and the deposition of the build material [col 11 line 52-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a temperature controller in the stage, as suggested by Jang, in order to control the phase and the deposition of the build material.  
As to claim 10, 10814348 recites in claim 20 channel for feeding the particles to the meniscus, the fluid connection.  
As to claim 11, 10814348 does not explicitly state a vision system oriented to view at least one of the stage, the printhead, or a flight path of the particle.
Hart teaches a printer a vision system oriented to view the stage in order record the printing process and control the printing [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and including a vision system, as suggested by Hart, in order to record the printing process and control the printing. 
As to claims 36 and 37, 10814348 does not explicitly state an energy source oriented to heat and melt the discrete particle in-flight
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight (27) and provide a fused 3D object [Abstract, col 4 line 36-67, col 10 line 42-64 col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.
Claims 22, 24, 25, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 30, 36 of U.S. Patent No. 9937522 in view of Hart (US 2015/0158043). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 22, 9937522 recites in claims 29, 30, 36 a printer comprising: a digital particle ejection printhead including a fluid including a plurality of discrete particles at an exit orifice; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject a single one of the discrete particles through the exit orifice;
9937522 does not recite and a stage opposite the exit orifice for building a part from the discrete particle in the claims though the device clearly includes a stage Fig 1b.
  Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075, 0077, 0076]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects.
As to claim 24, 9937522 recites in claim 30 a second printhead (different nozzles) oriented to deposit a material on the stage.  
As to claim 25, 9937522 does not explicitly recite a 3D control stage.
 Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075, 0077, 0076]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects. 
As to claim 27, 9937522 does not explicitly state a vision system oriented to view the stage.
Hart teaches a printer a vision system oriented to view the stage in order record the printing process and control the printing [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and including a vision system, as suggested by Hart, in order to record the printing process and control the printing.  
Claims 1-11, 23, 26, 36, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 30, 36 of U.S. Patent No. 9937522 in view of Hart (US 2015/0158043) and Jang (US 6401001).
As to claim 1, 9937522 recites in claims 29, 30, 36 a printer comprising: a digital particle ejection printhead including a reservoir a fluid including a plurality of discrete particles at an exit orifice; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject a single one of the discrete particles through the exit orifice;
9937522 does not recite and a stage opposite the exit orifice for building a part from the discrete particle in the claims though the device clearly includes a stage Fig 1b.
Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects.
9937522 does not explicitly state one energy source directed at a space between the exit orifice and the stage or at the stage.
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 2, 9937522 does not explicitly state an energy source includes a photonic source.  
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 3, 9937522 recites in claim 29 a sensor capable of sensing particle condition at a meniscus of the liquid including the plurality of discrete particles at the exit orifice.  
As to claim 4, 9937522 does not explicitly state the photonic source includes a laser.  
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 5, 9937522 recites in claim 30 a second printhead (multiple nozzles) oriented to deposit a material on the stage.  
As to claims 6 and 23, 9937522 recites in claim 30 a second printhead oriented to deposit a material on the stage, but does not explicitly state that the 2nd printhead is an inkjet printhead.
Jang teaches a method of 3D printing utilizing particulate material and, in addition to the printhead that ejects the particle, an additional printhead is utilized that is an inkjet printhead to deposit different material in a different area [Abstract, col 5 line 10-26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and utilized a 2nd printhead that is an inkjet, as suggested by Jang, in order to deposit different material than the particulate material to a different area of the stage.    
As to claim 7, 9937522 recites in claim 30 that the digital particle ejection printhead includes an array of print nozzles.
As to claim 8, 9937522 does not explicitly state a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects.
Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects. 
As to claims 9 and 26, 9937522 does not explicitly state the stage includes a temperature controller.
Jang teaches a method of 3D printing utilizing particulate material [Abstract] wherein the stage, ie target surface, is equipped with a temperature controller in order to control the phase and the deposition of the build material [col 11 line 52-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a temperature controller in the stage, as suggested by Jang, in order to control the phase and the deposition of the build material.  
As to claim 10, 9937522 does not explicitly state channel for feeding the particles to the meniscus.  
Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. A channel provides the fluid and particles to the orifice (the portion of the printhead above the orifice) [Fig 1b]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a channel, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects and provide material to eject. 
As to claim 11, 9937522 does not explicitly state a vision system oriented to view at least one of the stage, the printhead, or a flight path of the particle.
Hart teaches a printer a vision system oriented to view the stage in order record the printing process and control the printing [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and including a vision system, as suggested by Hart, in order to record the printing process and control the printing. 
As to claims 36 and 37, 9937522 does not explicitly state an energy source oriented to heat and melt the discrete particle in-flight
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight (27) and provide a fused 3D object [Abstract, col 4 line 36-67, col 10 line 42-64 col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22, 24, 25, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart (US 2015/0158043).
As to claim 22 Hart teaches a printer comprising: a digital particle ejection printhead including a reservoir including fluid [0047] configured to deliver a plurality of discrete particles at an exit orifice [Fig 1b Fig 8, 0020, 0031, 0039, 0051-0055]; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice [0077, 0014, 0040, 0043, 0052, 0070]; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject a single one of the discrete particles through the exit orifice [Fig 1a-b Fig 8, 0020, 0031, 0039, 0051-0055]; and a stage opposite the exit orifice for building a part from the discrete particle [Fig 8, 0075]. 
As to claim 24, Hart teaches a second printhead oriented to deposit a material on the stage [0046, 0047, 0058, Claim 30].  
As to claim 25, Hart teaches stage is a three-dimensional control stage [Fig 8, 0075].  
As to claim 27, Hart teaches a vision system oriented to view the stage [0075].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 23, 26, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2015/0158043) in view of Jang (US 6401001).
As to claim 1, Hart teaches a printer comprising: a digital particle ejection printhead including a reservoir including a fluid [0047] configured to deliver a plurality of discrete particles at an exit orifice [Fig 1b Fig 8, 0020, 0031, 0039, 0051-0055]; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice [0077, 0014, 0040, 0043, 0052, 0070]; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject only the discrete particles through the exit orifice [Fig 1a-b Fig 8, 0020, 0031, 0039, 0051-0055]; and a stage opposite the exit orifice for building a part from the discrete particle [Fig 8, 0075]. Applicant’s specification notes Hart is capable of ejecting only a single particle [0065].
Hart does not explicitly state one energy source directed at a space between the exit orifice and the stage or at the stage.
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 2, Hart does not explicitly state an energy source includes a photonic source.  
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 3, Hart teaches comprising a sensor capable of sensing particle condition at a meniscus of the liquid including the plurality of discrete particles at the exit orifice [0077, 0014, 0040, 0043, 0052, 0070].  
As to claim 4, Hart does not explicitly state the photonic source includes a laser.  
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 5, Hart teaches a second printhead oriented to deposit a material on the stage [0047, claim 30].  
As to claims 6 and 23, Hart teaches a second printhead oriented to deposit a material on the stage [0006, 0100], but does not explicitly state that the 2nd printhead is an inkjet printhead.
Jang teaches a method of 3D printing utilizing particulate material and, in addition to the printhead that ejects the particle, an additional printhead is utilized that is an inkjet printhead to deposit different material in a different area [Abstract, col 5 line 10-26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and utilized a 2nd printhead that is an inkjet, as suggested by Jang, in order to deposit different material than the particulate material to a different area of the stage.    
As to claim 7, Hart teaches the digital particle ejection printhead includes an array of print nozzles [0046, 0047, 0058, Claim 30].
As to claim 8, Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077].
As to claims 9 and 26, Hart does not explicitly state the stage includes a temperature controller.
Jang teaches a method of 3D printing utilizing particulate material [Abstract] wherein the stage, ie target surface, is equipped with a temperature controller in order to control the phase and the deposition of the build material [col 11 line 52-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and included a temperature controller in the stage, as suggested by Jang, in order to control the phase and the deposition of the build material.  
As to claim 10, Hart teaches a channel for feeding the particles to the meniscus (the portion of the printhead above the orifice) [Fig 1B].  
As to claim 11, Hart teaches a vision system oriented to view at least one of the stage, the printhead, or a flight path of the particle [0075].
As to claims 36 and 37, Hart does not explicitly state an energy source oriented to heat and melt the discrete particle in-flight
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight (27) and provide a fused 3D object [Abstract, col 4 line 36-67, col 10 line 42-64 col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742